Citation Nr: 9919722	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-49 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to an effective date earlier than October 8, 
1993, for the assignment of a 10 percent rating for otitis 
media of the right ear.

Entitlement to an increased evaluation for otitis media of 
the right ear, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1970 to September 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO rating decision that increased the 
evaluation for otitis media of the right ear from zero to 
10 percent, effective from October 1, 1993 (later changed to 
October 8, 1993).



FINDINGS OF FACT


1.  An unappealed August 1973 RO rating decision granted 
service connection for otitis media of the right ear and 
assigned a zero percent rating.

2.  On October 8, 1993, the veteran submitted a claim for 
increased compensation for right ear problems.

3.  There are no medical reports of the veteran's treatment 
for right ear problems within one year of October 8, 1993, or 
VA medical reports showing worsening otitis media of the 
right ear or documents showing the veteran's intent to apply 
for an increased evaluation for this condition between the 
time of the August 1973 RO rating decision and October 8, 
1993.

4.  Otitis media of the right ear is manifested primarily by 
chronic drainage; aural polyps or other complications 
associated with this condition that have not been granted 
service connection are not found.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
8, 1993, for the assignment of a 10 percent rating for otitis 
media of the right ear are not met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998).

2.  The criteria for a rating in excess of 10 percent for 
otitis media of the right ear are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.87a, Code 6200, 
effective prior to June 10, 1999; 4.87, Code 6200, effective 
as of June 10, 1999; 64 Fed. Reg. 25202-25210 (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier than October 8, 
1993, for the Assignment of a 10 Percent Rating for Otitis 
Media of the Right Ear

The veteran's claims discussed in this section and section II 
of the Board's decision are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

An August 1973 RO rating decision granted service connection 
for otitis media of the right ear and assigned a zero percent 
rating.  The veteran was notified of this determination in 
August 1973 and he did not appeal.  Hence, the August 1973 RO 
rating determinations became final.  38 U.S.C.A. § 7105 (West 
1991).


The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400.  If it is 
factually ascertainable that the disability increased within 
one year preceding the date of claim for the increased 
rating, the effective date of increased compensation will be 
the date the disability increased within that year.  
38 C.F.R. § 3.400(o)(2). 


A review of the VA and private medical reports of the 
veteran's treatment and evaluations since August 1973 does 
not show that he received treatment for right ear problems 
within one year of October 8, 1993, or VA medical reports 
showing worsening otitis media of the right ear or documents 
showing his intent to apply for an increased evaluation for 
this condition between the time of the August 1973 RO rating 
decision and October 8, 1993.  Under the circumstances, the 
Board finds no evidence that can be construed as an informal 
claim for an increased rating for the otitis media of the 
right ear under the provisions of 38 C.F.R. § 3.155 or 3.157 
(1998).


A review of the evidence shows that the veteran submitted a 
Department of Defense document showing that the effective 
date of a claim for service connection of a disability for VA 
purposes may be from date of separation from active service 
if the claim is received within one year of separation from 
service.  While this criteria is correct, it is not 
applicable to the veteran's claim for an increased evaluation 
for otitis media of the right ear that has previously been 
granted service connection.  The applicable criteria for 
increased rating claims are noted above.

After consideration of all the evidence, the Board finds that 
the effective date of October 8, 1993, assigned by the RO for 
the 10 percent evaluation for the otitis media of the right 
ear, is proper.  Hence, the preponderance of the evidence is 
against the claim for an effective date earlier than October 
8, 1993, for the assignment of a 10 percent rating for otitis 
media of the right ear, and the claim is denied. 


II.  Entitlement to an Increased Evaluation for Otitis Media 
of the Right Ear

A.  Factual Background

The veteran had active service from July 1970 to September 
1972.

Service medical records show that the veteran was seen for 
otitis media of the right ear.

The August 1973 RO rating decision granted service connection 
for otitis media of the right ear and assigned a zero percent 
rating, effective from September 1972.  This rating remained 
unchanged until the December 1994 RO rating decision 
increased it to 10 percent, effective October 8, 1993.

VA medical records of the veteran's treatment and evaluations 
from November 1993 until 1998 show that he was seen for 
various conditions.  The more salient medical reports with 
regard to his claim for an increased evaluation for otitis 
media of the right ear are discussed in the following 
paragraphs.

The veteran underwent a VA ear examination in March 1994.  At 
this examination, there was no discharge from the right ear.  
The auricle was normal.  The canal was normal.  The tympanic 
membrane was normal.  There was no tenderness of the mastoid.  

A VA medical report shows that the veteran underwent 
audiometric evaluation in June 1994.  He was having a 
discharge from the right ear.

The veteran underwent a VA ear examination in May 1996.  
Right ear examination showed an active right chronic otitis 
media that was under treatment at the time of the 
examination.

A VA summary of the veteran's hospitalization in January 1996 
reveals that he underwent a right revision radical 
mastoidectomy and split thickness skin graft.  The diagnosis 
was right chronic otitis.

An October 1996 RO rating decision increased the evaluation 
for the otitis media of the right ear from 10 to 100 percent, 
effective from January 1996, and then resumed the 10 percent 
rating, effective from March 1996.  The total rating for this 
condition was based on the provisions of 38 C.F.R. § 4.30.

The veteran underwent a VA audiometric evaluation in April 
1997.  The report of this evaluation notes he had active 
right ear disease with discharge that was then being treated.  

The veteran underwent VA audiometric and right ear 
examinations in January 1998.  The reports of these 
examinations note the presence of chronic right ear 
discharge.  The examination of the right ear showed a Mastoid 
cavity that was moist due to the active ear disease.

A review of the evidence in the record shows that the veteran 
receives continuous treatment for right ear problems, 
including otitis media of the right ear.  The evidence shows 
that service connection has been granted right ear otitis 
media, rated 10 percent; vertigo, rated 10 percent; right ear 
hearing loss with tinnitus, rated zero percent; and right 
middle ear adenoma, rated zero percent.  The combined rating 
for the service-connected disabilities is 20 percent.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Chronic, suppurative otitis media warrants a 10 percent 
evaluation during the continuance of the suppurative process.  
This evaluation is combined with the evaluation for any 
associated loss of hearing, effective as June 10, 1999.  
38 C.F.R. § 4.87a, Code 6200.

The regulatory provisions for the evaluation of otitis media 
were revised, effective June 10, 1999.  64 Fed. Reg. 25202-
25210 (May 11, 1999).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Chronic suppurative otitis media, mastoiditis or 
cholesteatoma (or any combination) will be evaluated 
10 percent disabling during suppuration or with aural polyps.  
Hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of skull are 
rated separately.  These provisions are effective as of June 
10, 1999.  38 C.F.R. § 4.87, Code 6200.

The Board notes that the RO has not considered the revised 
regulatory criteria for the evaluation of otitis media, but 
finds that it may proceed with appellate review of the claim 
for an increased evaluation for otitis media of the right ear 
without prejudice to the veteran as the RO has already 
assigned the maximum schedular rating for this condition and 
granted service connection for associated right ear problems.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the evidence reveals that the veteran's otitis 
media of the right ear is manifested primarily by chronic 
discharge and that the RO has assigned the maximum schedular 
rating of 10 percent for this condition.  The medical 
evidence indicates the presence of associated right ear 
problems, but service connection has been granted for these 
conditions and separate evaluations assigned.  The evidence 
does not reveal the presence of aural polyps or additional 
complications of the right ear warranting separate 
evaluations.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).


In this case the RO has not considered entitlement to an 
increased evaluation for the otitis media of the right ear on 
an extraschedular basis and the Board does not find factors 
in the case warranting a referral to the RO for such 
consideration.  Nor does the Board have jurisdiction to 
adjudicate this claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

Hence, the Board finds that the preponderance of the evidence 
is against the claim for a higher rating for the otitis media 
of the right ear, and the claim is denied.  Since the 
preponderance of the evidence is against the claims for an 
effective date earlier than October 8, 1993, for the 
assignment of a 10 percent rating for otitis media of the 
right ear and for a higher rating for this condition, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An effective date earlier than October 8, 1993, for the 
assignment of a 10 percent rating for otitis media of the 
right ear is denied.

An increased evaluation for otitis media of the right ear is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

